 In the Matter of NEBRASKA POWER COMPANYandLOCAL UNION B-763,INTERNATIONAL BROTHERHOOD or ELECTRICAL WORKERS, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCase No. B-1916.-Decided September °L3,1940,Jurisdiction:electric utility industry.Practice and Procedure:scope of petition and cross petition.Kennedy, Holland, Delacy cQ Svoboda,byMr. Yale'C. HollandandMr. Ralph E. Svoboda,of Omaha, Nebr., for the Company.Mr. Robert K. Garrity,of Omaha, Nebr., for the I. B. E. W.Mr. Raymond E. McGrath,of Omaha, Nebr., for the'Association.Mr. Louis Colcin,'ofcounsel to the Board.DECISIONANDORDERSTATEMENTOF(THECASEOn February 1, 1939, International Brotherhood of Electrical'Workers, Local Union B-763, herein called the I. B. E. W., filed withtheRegional Director for the Seventeenth Region (Kansas 'City,Missouri) a'petition, and on June 12, 1939, and February 23, 1940,respectively, amended petitions, alleging that a question affectingcommerce had arisen concerning the representation of employees ofNebraska Power Company, Omaha, Nebraska, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 23, 1940, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On June-3 and 5, 1940, respectively, the Regional Director issueda notice of hearing and an order of, postponement of hearing, copies -27N.L.R.B.,No.88.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which were duly served upon the Company, the I. B. E. W., andIndependent Employees' Association of the Nebraska Power Com-pany, herein called the Association,a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held on June 17, 18, 19, 20, and 21,1940, at Omaha, Nebraska, before Daniel J. Leary, the Trial Exam-iner duly designated by the Board.The Company and the Associa-tion were represented by counsel,the I.B. E. W. by its representative;all participated in the hearing.Full opportunity to 'be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues was afforded all parties.At the commencementof the hearing the Trial Examiner granted a motion to intervenefiled by the Association.During the course of the hearing the TrialExaminer granted several motions by the I.B. E. W. to amend itspetition.The Company filed an answer and amended answer to thepetition,as amended,and the Association filed a cross-petition andanswer during the hearing.During the course of the hearing theTrial Examiner made several rulings on other motions and on ob-jections to the admission of evidence.The Board has reviewed allthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After the closeof the hearing the 'I. B. E. W., the Association, and the Companyfiled briefs which the Board has considered.Pursuant to notice duly served upon all the parties, a hearingwas held for the purpose of oral argument before the Board on Sep-tember 6, 1940, at Washington, D. C.The Company, the I. B. E. W.,and the Association were,represented by counsel and participated inthe argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNebraska Power Company,a corporation organized pursuant tothe laws of the State of Maine and duly licensed to do business in theStates of Nebraska and Iowa, maintains its principal office in thecity of Omaha, Nebraska.It engages as a public utility corporationin the generation of electric energy in the State of Nebraska and inthe distribution of such electric energy in the States of Nebraskaand Iowa.A majority of the Company's outstanding common stockis owned by the American Power and Light Company, a utility hold-ing company,within the meaning of the Federal Public Utility Hold-ing Company Act of 1935,49 Stat. 803.'Its preferred stock is heldby the public. NEBRASKA POWER COMPANY413The Company is the sole public utility operating in- an area en-compassing 53 communities, including the city of Omaha, and cover-ing 2,000 square miles inhabited by 290,000 people within the Stateof Nebraska, and encompassing 15 communities, including the cityof Council Bluffs, and covering an area of 500 square miles inhabitedby 60,000 people within the State of Iowa.To serve its customersin the State of Iowa, the Company owns and operates an electricdistribution line commencing at its generating plant in the Stateof Nebraska, crossing the Missouri River into Iowa, and there con-necting with facilities owned and operated by the Company forserving communities and individual customers within the State ofIowa.During the year 1939, the Company's total output of electricenergy was 413,400,000 kilowatt hours.Included among the Company's customers are the following rail-roads:Union Pacific; Chicago, Burlington and Quincy' Chicago,Rock Island and Pacific; Illinois Central; Chicago and Northwest-ern ; and Chicago, St. Paul, Minneapolis, and Omaha. In 1937 theenergy supplied to these railroads within Nebraska'totaled 1,450,000kilowatt hours, within Iowa, 450,000 kilowatt hours.The Omahaand Council-Bluffs Street Railway, operating in and between thecities of Omalia, Nebraska, and Council Bluffs, Iowa, is dependentupon the Company for its supply of electric energy.Also numberedamong the Company's customers are numerous other organizationsengaged in interstate commerce, including Western Union TelegraphCompany; Postal Telegraph and Cable Company; Northwestern BellTelephone Company; Omaha Municipal Airport, a terminal forinterstate airlines; The Omaha World Herald, a daily newspaperwith an interstate circulation; The Omaha Grain Exchange, whichrenders grain exchange quotations available throughout the country;and several packinghouses and grain elevators.The Company alsosupplies electric energy to the Federal Government for the operationsof its post offices in the area served by the Company.Each of thecustomers named above uses' the electric energy supplied by theCompany for lighting and powering facilities operated in Nebraskaand Iowa in connection with their interstate activities.As an adjunct to its business of distributing electric energy, theCompany engages in the sale of electric appliances at retail.Suchmerchandise sales totaled $265,000 in 1939; $215,000 in Nebraska and$50,000 in Iowa.In 1939 the Company purchased equipment and supplies devotedto the generation and distribution of electrical energy, valued atapproximately $1,620,000.Purchases made outside of the State ofNebraska accounted for $720,000 of this amount.Ninety per cent 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDof all supplies and equipment purchased by the Company originatedoutside of the State of Nebraska, whether the purchase was madeoutside of the Stateor throughdealers located within the State.The Company was required to pay, in addition to the amount listedabove" for purchase of supplies and equipment,$610,000 in freightcharges for the transportation of its coal supply.Further evidence of the interstate nature of the Company's opera-tions is to be found in its handling of revenues.All,such revenues,from whatever source derived,are eventually accumulated in ac-counts maintainedby the Companyin Omaha, Nebraska.IT.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers,Local UnionB-763, is a labor organization chartered by International Brother-hood of Electrical Workers, affiliated with the American Federationof Labor. It admits to membership all employees of the Company,excluding administrative,clerical,and supervisory employees..Independent Employees'Association of the Nebraska Power Com-pany is an unaffiliated labor organization admitting to its member-ship all employees of the Company, excluding officers and officials.III.THE APPROPRIATE UNITThe I.B. E. W. urges that allemployees of the Company in thestoreroom department,Omaha meter department,operating officedepartment,transportation department,Omaha line department,Council Bluffs line department,out State line department, Omahaunderground department,substation department all divisions, Coun-cilBluffs substation department,Omaha service department,CouncilBluffs service department,North Nebraska Rural Division, SouthNebraska Rural Division,and Omaha Rural Division,excluding allsupervisors,clerical,stenographic, part-time, and casual employees,timekeepers,parking-lot attendants,private chauffeurs, cafeteria em-ployees, districtmanagers,localmanagers,meter readers, home-service advisors,salesmen,collectors,charwomen,and employees inthe production department,constitute a unit appropriate for thepurposes of collective bargaining.The Association,in its cross-petition requests that all employees of the Company,including,cleri-calworkers and salesmen,but excluding officers and executives, con-stitute an appropriate unit.The Company urges the same unit asthe Association.It does not appear from the record that the wages,hours of work,or any of the other conditions of employment of the employees in NEBRASKA POWER COMPANY415the unit urged by the I. B. E. W. vary in material degree from thatof the employees in the production department.A large degree ofinterdependence and functional coherence exists between the produc-tion 'and distribution departments and there is an interchange ofemployees between these two departments.The I. B. E. W. sub-niitted a proposed contract to the Company in 1937 asking for recog-nition for all of the production and distribution employees.TheI.B. E. W. has continued its attempts to organize the productionemployees and has as members employees in that department.We find that the unit requested by the I. B. E. W., excluding asii,does production employees, is inappropriate for the purposes ofcollective bargaining.As pointed Out above, the Association contends that the clericalemployees and salesmen should be included in a unit with the pro-duction and maintenance employees.The Association advanced insupport of its contention evidence that the clerical workers and sales-men are paid on a monthly basis similar to that of the productionand maintenance employees and that they participate in the variousemployee-benefit plans sponsored by the Company.However, thesecontentions are not compelling.We see no reason for departingfrom our usual practice of excluding office and clerical employeesand salesmen from a unit largely composed of production and main-tenance employees.There are approximately 750 employees in theunit urged by the Association, approximately 275 of whom are cleri-cal employees or salesmen.We find that the unit requested by the Association is inappropriatefor the purposes of collective bargaining.IV. THE QUESTION CONCERNING REI:RESENTATIONSince the bargaining units sought to be established by the petitionand cross-petition are not appropriate as stated in Section III; above,we find that no' question has been raised concerning the representa-tion of employees of the Company in an appropriate bargainingunit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning representation of employees of NebraskaPower Company, Omaha, Nebraska, in a unit which is appropriatefor the purposes of collective bargaining has arisen, within the mean-ing of Section 9 (c) of the National Labor Relations Act. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER-On the basis of the foregoing findings of, fact and conclusion oflaw, the National Labor Relations Board orders that the petitionand cross-petition for investigation and certification filed by Inter-national Brotherhood of. ElectricalWorkers, Local Union B-763,and Independent Employees' Association of the Nebraska PowerCompany, respectively, be, and they hereby are, dismissed.